
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.22


EXECUTION COPY


FIRST AMENDMENT
TO
MASTER POOL PURCHASE AGREEMENT


        THIS FIRST AMENDMENT TO MASTER POOL PURCHASE AGREEMENT (the "Agreement")
dated as of July 17, 2003 is by and between SIERRA DEPOSIT COMPANY, LLC, a
Delaware limited liability company, as depositor (the "Depositor") and SIERRA
RECEIVABLES FUNDING COMPANY, LLC, a Delaware limited liability company, as
issuer (the "Issuer"). This Amendment amends the Master Pool Purchase Agreement
dated as of August 29, 2002 (the "Agreement") by and between the Depositor and
the Issuer.

        WHEREAS, under the terms of the Agreement and the Series 2002-1
Supplement thereto the Depositor has sold and expects to continue to sell Pool
Loans and related Pool Assets to the Issuer;

        WHEREAS, the Issuer has informed the Depositor that the Issuer may,
under the terms of the Series 2002-1 Indenture Supplement, from time to time be
required to sell Pool Loans and Pool Assets to the Depositor and the Depositor
may purchase such Pool Loans and Pool Assets and transfer such Pool Loans and
Pool Assets to an Additional Issuer; and

        WHEREAS, if Pool Loans transferred to an Additional Issuer become
Trendwest Timeshare Upgrades and are purchased by the Depositor from the
Additional Issuer, such Trendwest Timeshare Upgrades and the related assets
shall retain their character as Pool Loans and related Pool Assets and may be
sold by the Depositor to the Issuer under the Agreement and the Series 2002-1
Supplement; and

        WHEREAS, because of changes which have occurred since the original date
of the Agreement, the Depositor and the Issuer wish to amend the Agreement as
set forth in this Amendment;

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

Section 1.    Amendments Relating to Definitions.

        (a)   the following definitions are hereby added to the Agreement, each
to read in its entirety as follows:

        "Additional Issuer" shall mean an entity which is a subsidiary of the
Depositor, other than the Issuer, which purchases Loans from the Depositor with
the proceeds of a Series of Notes issued by such entity and pledges such Loans
to secure such Series of Notes.

        "Series 2002-1 Supplement" shall mean the PPA Supplement dated as of
August 29, 2002, as such supplement is amended and supplemented from time to
time.

        "Term Purchase Agreement" shall mean a purchase agreement between the
Depositor and an Additional Issuer pursuant to which the Depositor sells Loans
to the Additional Issuer and the Additional Issuer purchases such Loans for the
purpose of pledging the Loans to secure a Series of Notes.

        "Trendwest Timeshare Upgrade" shall mean a Loan which was sold to the
Depositor by Trendwest and with respect to which the Obligor purchases a
Timeshare Upgrade.

        "2003 Amendment Date" shall mean July 17, 2003.

--------------------------------------------------------------------------------




        (b)   Each of the following terms contained in Section 2 of the
Agreement is hereby amended and restated to read in its entirety as follows:

        "Additional Pool Loan" shall mean a Loan (including Trendwest Timeshare
Upgrades purchased by the Depositor from an Additional Issuer) constituting one
of the Pool Loans purchased from the Depositor on an Addition Date and listed on
Schedule 1 to the related Assignment.

        "Purchase Agreement" shall mean each of the Master Loan Purchase
Agreement dated as of August 29, 2002 by and between FAC as seller, FRI as
co-originator, Fairfield Myrtle Beach, Inc. as co-originator, Kona Hawaiian
Vacation Ownership, LLC, as an originator, Sea Gardens Beach and Tennis
Resort, Inc., Vacation Break Resorts, Inc., Vacation Break Resorts at Star
Island, Inc., Palm Vacation Group, Ocean Ranch Vacation Group and the Depositor
as purchaser; or the Master Loan Purchase Agreement dated as of August 29, 2002
by and between Trendwest as Seller and the Depositor as purchaser, in each case
as such agreements may be amended, modified or supplemented from time to time in
accordance with the terms thereof, and any other purchase agreement relating to
the purchase of Loans from a Seller by the Depositor.

        "Seller" shall have the meaning set forth in the recitals to this
Agreement, except that from and after the 2003 Amendment Date, EFI shall not be
a Seller.

Section 2.    Amendment to the Negative Covenants of the Depositor.

        Clause (e), clause (g), and clause (h) of Section 8 of the Agreement are
each hereby amended and restated, each to read in its entirety, respectively, as
follows:

        (e)    Amendments, Etc.    Permit the validity or effectiveness of any
Facility Document to which it is a party or the rights and obligations created
thereby or pursuant thereto to be amended, terminated, postponed or discharged,
or permit any amendment to any Facility Document to which it is a party without
the consent of the Issuer and the Deal Agent, or permit any Person whose
obligations form part of the Pool Assets to be released from such obligations,
except in accordance with the terms of such Facility Document.

        (g)    Limitation on Business.    Engage in any business other than
financing, purchasing, owning and selling and managing the Pool Assets in the
manner contemplated by the Facility Documents and any Term Purchase Agreement
and all activities incidental thereto, or enter into or be a party to any
agreement or instrument other than any Facility Document, any Term Purchase
Agreement or documents and agreements incidental thereto.

        (h)    Capital Contributions.    Except as contemplated by the Facility
Documents or a Term Purchase Agreement, or in connection with the creation of an
Additional Issuer, make any loan or advance or credit to, or guarantee (directly
or indirectly or by an instrument having the effect of assuring another's
payment or performance on any obligation or capability of so doing or
otherwise), endorse or otherwise become contingently liable, directly or
indirectly, in connection with the obligations, stocks or dividends of, or own,
purchase, repurchase or acquire (or agree contingently to do so) any stock,
obligations, assets or securities of, or any other interest in, or make any
capital contribution to, any other Person without the consent of the holders of
a majority of the outstanding principal amount of the Notes.

Section 3.    Miscellaneous.

        (a)    Counterparts.    This Amendment may be executed in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument.

2

--------------------------------------------------------------------------------

        (b)    GOVERNING LAW.    THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING §
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.

        (c)    Agreement in Full Force and Effect as Amended.    Except as
specifically stated herein, all of the terms and conditions of the Agreement
shall remain in full force and effect. All references to the Agreement in any
other document or instrument shall be deemed to mean the Agreement, as amended
and supplemented by this Amendment. This Amendment shall not constitute a
novation of the Agreement, but shall constitute an amendment thereto. The
parties hereto agree to be bound by the terms and obligations of the Agreement,
as amended by this Amendment, as though the terms and obligations of the
Agreement were set forth herein.

        IN WITNESS WHEREOF, the parties have caused their names to be signed
hereto by their respective officers thereunto duly authorized, all as of the day
and year first above written.

    SIERRA DEPOSIT COMPANY, LLC
as Depositor
 
 
By:
 
/s/  JOHN COLE       

--------------------------------------------------------------------------------

        Name: John Cole         Title: President and Treasurer
 
 
SIERRA RECEIVABLES FUNDING COMPANY, LLC
as Issuer
 
 
By:
 
/s/  JOHN COLE      

--------------------------------------------------------------------------------

        Name: John Cole         Title: President and Treasurer

3

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.22



FIRST AMENDMENT TO MASTER POOL PURCHASE AGREEMENT
